Order entered December 29, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00269-CV

                          SAM W. PETTIGREW, JR., Appellant

                                              V.

                 CEDAR SPRINGS ALEXANDRE'S BAR, L.P., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-02340-A

                                          ORDER
       Before the Court is appellant’s December 21, 2016 first motion to extend time to file his

brief on the merits. We GRANT the motion and ORDER the brief filed no later than January

20, 2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE